Exhibit 10.2

 

2003 EQUITY INCENTIVE PLAN, AS AMENDED

 

NON-STATUTORY STOCK OPTION AGREEMENT

TIME-VESTING OPTIONS FOR DIRECTORS

 

This Non-Statutory Stock Option Agreement (this “Agreement”) is entered into as
of «Grant Date» (the “Grant Date”), between AnnTaylor Stores Corporation, a
Delaware corporation (the “Company”), and «Name» (the “Option Holder”).

 

Pursuant to the AnnTaylor Stores Corporation 2003 Equity Incentive Plan, as
amended (the “Plan”), the Board of Directors of the Company (the “Board”) has
determined that the Option Holder be granted an option under the Plan, upon the
terms and subject to the conditions hereinafter contained. Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Plan.

 

1. Number and Price of Shares.    The Company hereby grants to the Option Holder
an option (the “Option”) to purchase «Options» shares of the Company’s Common
Stock (the “Option Shares”) at a price of $«Price» per share (the “Option
Price”).

 

2. Time of Exercise.    Subject to the provisions of Section 4 hereof, the right
to purchase shares pursuant to the Option shall be exercisable in whole or in
part, at any time and from time to time, commencing on the first anniversary of
the Grant Date.

 

The foregoing notwithstanding, if an Acceleration Event shall occur prior to
such first anniversary and prior to termination of the Option pursuant to
Section 4 hereof, the Option Holder’s right to purchase 100% of the Option
Shares shall become exercisable immediately upon the occurrence of such event.

 

3. Method of Exercise.    The Option, or any part thereof, shall be exercised by
written notice from the Option Holder to the Secretary of the Company specifying
the number of Option Shares to be purchased (which must be a whole number of
shares) and accompanied by payment in full of the Option Price for the shares
being purchased. Such payment may be made in (i) cash; (ii) shares of Common
Stock (that the Option Holder has owned for at least one year) having a Fair
Market Value equal to such Option Price; (iii) a combination of cash and shares
provided that such shares have been held by the Option Holder for at least one
year prior to such exercise; or (iv) a “cashless exercise” procedure (in the
sole discretion of the Committee) involving a broker; provided, however, that
such method and time for payment shall be permitted by and be in compliance with
applicable law. A minimum of one hundred (100) shares must be purchased each
time the Option is exercised, unless the Option is being exercised with respect
to all Option Shares available at such time for purchase hereunder. No shares
shall be issued until full payment therefor has been received by the Company and
the provisions of Section 8 hereof shall have been complied with, and the Option
Holder shall have no rights as a stockholder of the Company in respect of such
shares until the date of the issuance by the Company of a stock certificate
representing such shares, or issuance of the shares in uncertificated form by
book entry on the records of the Company’s Common Stock registrar and transfer
agent.



--------------------------------------------------------------------------------

4. Term of the Option.

 

(a) The Option shall be exercisable, in accordance with the provisions of
Sections 2 and 3 hereof, through the tenth anniversary of the Grant Date, unless
terminated earlier as provided herein.

 

(b) Except as may be provided pursuant to paragraph (c) of this Section 4, if
the Option Holder ceases to be a member of the Board of Directors of the Company
for any reason (other than removal for cause), the Option may, to the extent
otherwise exercisable pursuant to Section 2 above on the date of such separation
from the Board, be exercised by the Option Holder at any time within one year
after the date of separation, but in any event not beyond the date on which the
Option would otherwise expire pursuant to paragraph (a) of this Section 4.
Except as set forth in this Section 4, the Option shall, to the extent not
theretofore exercised or terminated, terminate upon the expiration of such one
year period. If, however, the Option Holder is removed for cause, then the
Option shall terminate upon the date of separation from the Board.

 

(c) The period for exercise of the Option may be extended by, and in the sole
discretion of, the Committee in accordance with the Plan, but in any event not
longer than the term set forth in paragraph (a) of this Section 4.

 

5. Non-Transferability.    The Option and the Option Holder’s rights hereunder
shall not be transferable other than by will or the law of descent and
distribution, and during the lifetime of the Option Holder the Option may be
exercised only by the Option Holder or by the Option Holder’s guardian or legal
representative.

 

6. No Guarantee of Continuing Relationship.    Nothing set forth herein or in
the Plan shall (i) confer upon the Option Holder any right of continued
engagement as a Director for any period by the Company or any of its divisions
or Subsidiary Corporations, (ii) entitle the Option Holder to remuneration or
benefits not set forth in the Plan, or (iii) interfere with or limit in any way
the right of the Company or any such division or Subsidiary Corporation to
terminate any such relationship.

 

7. Non-Statutory Stock Option.    No portion of the Option constitutes an
Incentive Stock Option. The Option granted hereunder constitutes a Non-Statutory
Stock Option.

 

8. Taxes upon Exercise of Options.    The Option Holder agrees that:

 

(a) no later than the date of any exercise of the Option, the Option Holder
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any federal, state or local taxes required by law to
be withheld upon or in connection with such exercise; and

 

(b) the Company shall, to the extent permitted or required by law, have the
right to deduct all federal, state and local taxes of any kind required by law
to be withheld upon any exercise of the Option or from any payment of any kind
otherwise due to the Option Holder with respect to the Option.

 

2



--------------------------------------------------------------------------------

9. Failure to Enforce Not a Waiver.    The failure of the Company to enforce at
any time any provision of this Option Agreement shall in no way be construed to
be a waiver of such provision or of any other provision hereof.

 

10. Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws provisions thereof.

 

11. Incorporation of Plan.    A copy of the Plan is attached hereto and
incorporated herein by reference and made a part of this Agreement. This
Agreement and the Option shall be subject to the terms of the Plan, as it may be
amended from time to time, provided that such amendment of the Plan is made in
accordance with Section 10 of the Plan.

 

12. Notices.    Any notice required or permitted under this Agreement shall be
in writing and deemed given when (i) delivered personally, (ii) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or (iii) delivered by overnight courier service. Such notices shall be sent to
the Option Holder at the last address specified in the Company’s records (or
such other address as the Option Holder may designate in writing to the
Company), or to the Company at the following address (or such other address as
the Company may designate in writing to the Option Holder):

 

AnnTaylor

1372 Broadway, 12th Floor

New York, NY 10018

Attn: Corporate Secretary

 

13. Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

ANNTAYLOR STORES CORPORATION   OPTION HOLDER By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:                       «Name» Title:        

 

3